Citation Nr: 1413380	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-09 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, currently characterized as muscular lumbosacral pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2003 to March 2008.  The Veteran's decorations for his active service include a Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in March 2013, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has had low back pain since service.  During service, the Veteran was treated on several occasions for back pain, and was diagnosed with muscle spasm, lumbago and low back strain.  An October 2012 x-ray showed minimal scoliosis of the spine.  In a July 2013 VA addendum opinion, an examiner noted that the Veteran's claimed condition was less likely than not incurred in or caused by in-service injury.  However, the examiner also noted that the Veteran's back pain is "more likely than not a result of muscle spasm" and that scoliosis is in most cases "due to . . . muscle spasm."  The July 2013 VA addendum opinion did not address the Veteran's treatment for muscle spasm that occurred in service.  Accordingly, the Board finds the July 2013 VA addendum opinion inadequate for adjudicatory purposes.   

In light of the Veteran's complaints of recurrent back pain and his treatment for muscle spasm, lumbago and lower back sprain in service; his continual post-service treatment for back pain; and the July 2013 VA addendum opinion that suggests a possible link between his current back pain and his in-service treatment for muscle spasm, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO/AMC should also request the Veteran's complete VA treatment records.

Again, the Board wishes to parenthetically advise the Veteran that while there is evidence documenting his complaints of back pain, pain in and of itself is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  An underlying disability must be identified.  On remand, the Veteran may wish to proffer such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  After the foregoing has been completed, the Veteran should be afforded a VA spine examination.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  Following the claims file review, physical examination, and interview of the Veteran, the examiner should provide an opinion as to the following questions:

a.  Identify/diagnose any current disability of the lumbar spine.  The examiner should address the clinical significance, if any, of the October 2012 X-ray that showed minimal scoliosis.

b.  For each diagnosed disability, whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability had its onset in service or is otherwise etiologically related to active service.  In answering this question, the examiner should the Veteran's documented in-service treatment for low back pain and muscle spasm as well as his credible report of continuous symptoms of low back since service discharge.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AMC/RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered on appeal.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

